DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3–4 and 7–8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (U.S. Pub. No. 2019/0115411).
Regarding claim 1, Park et al. teaches a display device comprising: a display region (e.g., Fig. 3, DA, ¶ [0040]) including a plurality of pixels (e.g., Fig. 3, PXL, ¶ [0040]); a plurality of first electrodes (Figs. 6 and 7, TE1, ¶ [0085]) formed by a first layer (e.g., Figs. 8 and 10, second conductive layer, ¶ [0088]), and aligned in a first direction (Figs. 6 and 7, left/right) above the display region; a plurality of second electrodes (Figs. 6 and 7, TE2, ¶ [0086]) formed by the first layer, and aligned in a second direction (Figs. 6 and 7, up/down) intersecting the first direction; a connection wiring (Figs. 7 and 8, CNP1, ¶ [0085]) formed by a second layer (Figs. 8 and 10, combined CNP1/IL1/LBL, ¶¶ [0055] & [0088]), and electrically connecting each of the plurality of first electrodes (¶ [0085]); an insulating layer (Figs. 8 and 10, IL2, ¶ [0088]) separating the first layer and the second layer; and a light shielding layer (e.g., Fig. 13, LBP, ¶ [0150]) formed by the second layer (According to the broadest reasonable interpretation of “second layer,” both LBP and CNP1 are “formed by a second layer”. That is, nothing in claim 1 precludes Examiner’s interpretation of “second layer” as including each of CNP1, IL1, and LBL, since it is common in the semiconductor arts to use the claim term “layer” to encompass a collection of distinct layers consisting of distinct materials. Further, nothing in claim 1 requires that the connection wiring and the light shielding layer be formed of the same materials, in a same etching step, etc., so as to preclude this interpretation.) and located at a different position to the connection wiring (Fig. 13), the light shielding layer overlapping a space between the plurality of first electrodes and the plurality of second electrodes in the first layer, in a plan view (Fig. 13).
Regarding claim 3, Park et al. teaches a display device wherein end parts of the light shielding layer (e.g., Fig. 13, LBP, ¶ [0150]) overlap end parts of the plurality of first electrodes (Figs. 6 and 7, TE1, ¶ [0085]) and the plurality of second electrodes (Figs. 6 and 7, TE2, ¶ [0086]) in the first layer (e.g., Figs. 8 and 10, second conductive layer, ¶ [0088]).
Regarding claim 4, Park et al. teaches a display device wherein the second layer (Figs. 8 and 10, combined first conductive layer/IL1/LBL, ¶¶ [0055] & [0088]) is located below the first layer (e.g., Figs. 8 and 10, second conductive layer, ¶ [0088]).
Regarding claim 7, Park et al. teaches a display device wherein the plurality of first electrodes (Figs. 6 and 7, TE1, ¶ [0085]) and the connection wiring (Figs. 7 and 8, CNP1, ¶ [0085]) are electrically connected via an opening part (Fig. 8) arranged in the insulating layer (Figs. 8 and 10, IL2, ¶ [0088]).
Regarding claim 8, Park et al. teaches a display device wherein surfaces of the plurality of first electrodes (Figs. 6 and 7, TE1, ¶ [0085]) and the plurality of second electrodes (Figs. 6 and 7, TE2, ¶ [0086]) and a surface of the connection wiring (Figs. 7 and 8, CNP1, ¶ [0085]) are formed by the same metal material (¶¶ [0091] & [0093]).
Response to Remarks
Applicant’s amendments to the claims, filed July 7, 2021, have been fully considered, and they are sufficient to overcome the rejections under 35 USC 112. Accordingly, these rejections are withdrawn.
Applicant’s amendments to the claims, and related remarks filed July 7, 2021, have been fully considered, and they are insufficient and unpersuasive to overcome the rejections under 35 USC 102. Applicant first argues that “the alleged connection wiring [CNP1] is not formed in the combined layer of IL1/LBL.” This argument is unpersuasive, because Examiner is not designating only IL1/LBL as “the second layer,” but rather the combination of CNP1, IL1, and LBL. Next, Applicant argues that “item LBP of Park . . . is a dielectric layer . . . and is not a conductive layer, as such, Park clearly shows that CNP1 . . . cannot be formed by the same layer as LBP.” This argument is unpersuasive, because firstly, there is nothing in claim 1 that requires the “light shielding layer” to be conductive, or even consisting of the same material as the connection wiring. Secondly, as detailed above, the term “layer” in the semiconductor arts is frequently and routinely broadly applied to combined layers of dielectric and conductive materials; therefore, according to the broadest reasonable interpretation in the semiconductor arts, Examiner is interpreting the claim term “second layer” as encompassing a combination of dielectric and conductive layers. Accordingly, the rejections under 35 USC 102 are maintained.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893